OPINION
By THE COURT
The above entitled cause is now being-determined on application for rehearing presented by counsel for appellees.
In the interest of proper procedure in the matter of applications for rehearing, attention is called to the fact that motions of this character are not to be filed with the Clerk of Courts, but, under rules of the court, should be mailed to members of the court within ten days after original opinion is filed. Except, as we learned by chance during our recent session in Clark County, the motion filed in the clerk’s office might not have come to our attention for a long-period of time.
We find, in some instances, that attorneys apparently have the idea that the filing of motions for rehearing is a prerequisite to prosecuting error to the Supreme Court.
We hope to correct this idea in the interest of the preparing and filing of the journal entry conforming to the court’s decision without unnecessary delay.
We have examined the brief attached to the application for rehearing but find no questions presented that were not considered and passed upon. The motion for rehearing will be overruled.